Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:11ofof49
                                                                     49PageID
                                                                        PageID#:#:382
                                                                                   4705


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 MALEEHA AHMAD, et al.,                      )
                                             )
             Plaintiffs,                     )
                                             )
       vs.                                   )         Case No. 4:17 CV 2455 CDP
                                             )
 CITY OF ST. LOUIS, MISSOURI,                )
                                             )
             Defendant.                      )

     MEMORANDUM AND ORDER OF PRELIMINARY INJUNCTION

       This matter is before the Court on plaintiffs’ motion for temporary

 injunction, which is fully briefed. The Court held a hearing on the motion on

 October 18, 19, and 23, 2017. Eighteen witnesses (including four of the plaintiffs)

 testified on behalf of the plaintiffs, and three witnesses testified for defendant. The

 parties also submitted video, photographic, and documentary evidence. By

 agreement both sides also submitted additional affidavits and declarations, which

 they asked the Court to consider as evidence. Counsel made extensive closing

 arguments at the conclusion of the hearing.

       After careful consideration of all of the evidence, briefs, and arguments of

 the parties, the Court will grant plaintiffs’ motion in certain respects, as set out

 more fully below and in the accompanying Preliminary Injunction.




                                                              EXHIBIT I
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:22ofof49
                                                                     49PageID
                                                                        PageID#:#:383
                                                                                   4706


                                       Findings of Fact1

        On September 15, 2017, the Circuit Court for the Twenty-Second Judicial

 Circuit of Missouri issued its findings and verdict in State of Missouri v. Stockley,

 Cause No. 1622-CR02213-01. The decision prompted some members of the

 public to engage in protest activity around the St. Louis metropolitan area,

 including within the City of St. Louis. The protests, which began on the morning

 of September 15, 2017 and have continued to occur regularly since the verdict,

 concern not only the verdict itself but broader issues, including racism and the use

 of force by police officers. The participants often express views critical of police.

 This case concerns the response to some of these protests by the St. Louis

 Metropolitan Police Department2 during the weekend of September 15-17, 2017.

        Protest activity began shortly after the announcement of the verdict on the

 morning of September 15, 2017. Protesters assembled in front of the state

 courthouse downtown near Tucker and Market streets. They did not have a permit

 to protest because the City of St. Louis does not require, and will not provide, a

 permit for protests. Police voluntarily blocked off that intersection to vehicular

 traffic to allow protesters to march in the streets. The protest was peaceful. Later

 that day, the protesters moved down Tucker toward City Hall and the old police


 1
   Facts and conclusions determined by a court in granting or denying a preliminary injunction are
 provisional and nonbinding. See Henderson v. Bodine Aluminum, Inc., 70 F.3d 958, 962 (8th
 Cir. 1995).
 2
   The St. Louis Metropolitan Police Department is a department of the City of St. Louis, which is
 properly named as the defendant in this case.
                                               -2-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:33ofof49
                                                                     49PageID
                                                                        PageID#:#:384
                                                                                   4707


 station at Tucker and Clark. Corresponding streets were again blocked by police to

 allow protesters to march in the streets. Defendant’s witnesses testified that during

 this time period protesters became violent and began throwing objects at police

 officers. Plaintiffs’ witnesses testified that the protests remained peaceful, they

 were not violent, and they did not witness any other protesters become violent.

           Eventually protesters blocked one or more city buses containing police

 officers so the buses could not exit the area. Some protesters, including plaintiff

 Maleeha Ahmad, were intentionally blocking a bus to prevent it from leaving as an

 admitted act of civil disobedience. Lieutenant Timothy Sachs, commander in

 charge of the Civil Disobedience Team, was in charge of deploying defendant’s

 tactical units and ordered the police officers to get off the bus and form a line to

 move the protesters away from the bus so it could leave. Police officers had

 shields for their bodies and on their helmets. Officers from the bicycle unit came

 to assist, placing their bikes in front of and beside their bodies as they moved

 forward and ordered the protesters to “Get Back!” The police moved the crowd

 north of Clark. Some officers sprayed hand held mace3 at and on the protesters,

 including plaintiff Ahmad. The evidence is disputed as to whether any warnings

 were given before the deployment of mace at this time. Ahmad was not arrested

 for refusing to move when ordered to do so. The bus was eventually able to exit

 the area. Officers were injured in this encounter, and some arrests were made.


 3
     This is used as a generic term for pepper spray.
                                                   -3-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:44ofof49
                                                                     49PageID
                                                                        PageID#:#:385
                                                                                   4708


 Plaintiff Alison Dreith, who was not blocking the bus, testified that she was maced

 in the face by a police officer without warning. Darrell Smith gave similar

 testimony about being maced by officers around this time period without any

 warning. Dreith and Smith testified that they were not behaving violently, were

 not violating any orders of the police when they were maced, and were not

 arrested.

       A police vehicle parked in front of the police station was vandalized around

 5:00 p.m. by a person jumping on it. The person engaged in the vandalism fled the

 scene when police approached, and the vehicle was moved. Keith Rose testified

 that other than the one person who broke the vehicle’s windshield, no one else in

 the area was participating in violent activity. Rose heard police Sergeant Brian

 Rossomanno declare an unlawful assembly because the flow of traffic was being

 impeded. Police were continuing to block streets to prevent vehicular traffic from

 moving through this area at the time. Rose was immediately maced in the face

 with no warning by an officer he was filming. No dispersal order had been given

 at the time. Dana Kelly-Franks testified that around this time police began

 marching aggressively in a line with their shields held in front of their bodies. She

 was frightened for herself and children who were in the area. She testified that a

 police officer knocked her over with a shield and maced her simultaneously

 without any warning. She stated that she was standing on the sidewalk at Clark



                                         -4-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:55ofof49
                                                                     49PageID
                                                                        PageID#:#:386
                                                                                   4709


 and was not behaving violently or engaged in any criminal activity at the time.

 She was not arrested. Plaintiff Joshua Wedding testified similarly that he was also

 maced by an officer marching in this line without any warning. Wedding testified

 that he was not behaving violently, was not violating any orders of the police when

 he was maced, and was not arrested. Wedding was filming the police at the time

 he was maced, and that video footage was introduced into evidence as Plaintiffs’

 Exhibit 5. It is consistent with his account of events. Eventually the streets were

 reopened to vehicular traffic as protest activity died down for the evening in the

 downtown area and moved to the Central West End.

       Rose attends many protests as a legal observer, and testified that in his

 experience, going back to 2014, St. Louis City police officers declare unlawful

 assemblies, issue dispersal orders, use force, and deploy chemical agents against

 those protesting police conduct, but not against other types of protesters. Rose

 attended a women’s march in January of 2017, an LGBTQ march in February of

 2017, and an immigrants’ rights march in 2017. Police blocked traffic, sometime

 for hours, at each of these events to allow the protesters to march in the streets, and

 no unlawful assembly or dispersal orders were given at any of these protests.

 These protests were peaceful. Rose testified that he has never engaged in any

 violent activity at any protest he has attended but has nevertheless been subjected

 to chemical agents without warning only at protests critical of police. Sarah



                                          -5-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:66ofof49
                                                                     49PageID
                                                                        PageID#:#:387
                                                                                   4710


 Molina testified that she was subjected to the use of chemical munitions without

 warning by City police officers in 2015 while protesting police conduct.

       Defendant’s tactical unit was deployed to the Central West End on the

 evening of Friday, September 15, 2017, when protesters converged upon the home

 of the mayor of the City of St. Louis and began throwing objects at the house and

 at police officers. This protest was declared an unlawful assembly, police used a

 loudspeaker to order protesters to disperse, and protesters were warned that

 chemical munitions could be used if they did not comply. Plaintiffs do not

 challenge the police response to the protest at the mayor’s house.

       Sachs testified that some of these violent protesters left the mayor’s house

 on Lake and continued to roam the Central West End area. Some officers were

 injured, including some who received serious injuries, by objects being thrown at

 them. Sachs believed he heard gun shots and thought that the protesters were

 deploying chemical agents. He observed property damage. A dumpster fire was

 reported and attributed to protesters. The suspects for that fire were later arrested.

 Tactical units formed lines and moved down the streets of the Central West End,

 seeking to disperse protesters. Megan Green testified that she was protesting at the

 mayor’s house, heard the order to disperse, and left the area to return to her car.

 After seeking shelter in a church, she was allowed to pass through the police line at

 Lindell but as she was walking to her car away from the protest area police in a



                                          -6-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:77ofof49
                                                                     49PageID
                                                                        PageID#:#:388
                                                                                   4711


 tactical vehicle drove by and sprayed her with chemical agents without warning.

 She was not engaged in any criminal activity and was complying with the dispersal

 order at that time. Legal observer Steven Hoffman testified that he was subjected

 to chemical agents without warning as he was complying with the dispersal order

 because he was filming police activity. He testified that he was not engaged in any

 criminal activity and was complying with all police orders at the time. Central

 West End business owner Chris Sommers was not participating in the protest

 activity and testified that he was subjected to chemical agents by police officers

 because he was standing on the sidewalk outside his restaurant filming police

 activity and expressing his displeasure at the large police presence in the

 neighborhood. Rossomanno testified that he threw the inert smoke bomb which

 landed near Sommers. He stated that he was trying to throw it at protesters further

 down the street, but that it fell short and did not reach its intended target. An

 unidentified person standing next to Sommers picked up the smoke bomb and

 lobbed it back toward police. At that point, chemical agents were intentionally

 dispersed in Sommers’s direction, and police officers rushed toward Sommers.

 Sommers and his customers ran inside the restaurant and locked the doors. The

 police banged on the doors but then left.

       On Sunday, September 17, 2017, there were peaceful protests in the

 downtown St. Louis area during the day and early evening. Around 8:00 p.m. that



                                          -7-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:88ofof49
                                                                     49PageID
                                                                        PageID#:#:389
                                                                                   4712


 night, there were reports of property being damaged by protesters on Locust and

 Olive east of Tucker. Sachs sent his tactical team north on Tucker to investigate.

 Plaintiff William Patrick Mobley testified that at about the same time he was using

 his cell phone to record police arresting two people across the street on Pine when

 a police officer approached him and grabbed his cell phone without warning. The

 officer demanded Mobley sit on the ground and produce identification. He

 complied. Mobley then testified that officers accessed his phone without his

 permission, viewed its contents, and deleted the video. He also stated that officers

 threatened to manufacture evidence to arrest him and accused him of property

 damage. Eventually, the officers returned Mobley’s cell phone and warned him to

 leave or he would be arrested.

       At the Bank of America at Olive and Tucker, the tactical unit encountered a

 group of protesters who donned goggles and masks as police approached. They

 were reaching inside backpacks. The Incident Commander in charge of the scene,

 Colonel Leyshock, told Sachs to give a dispersal order. Rossomanno then made an

 announcement over a loudspeaker telling people that an unlawful assembly had

 been declared, directing people to disperse, and warning them that chemical

 munitions may be used if they did not comply. Like the other dispersal orders

 issued by police over the weekend, this order did not specify how far protesters had

 to go to comply with the directive to leave the area. Sachs testified that he could



                                         -8-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:99ofof49
                                                                     49PageID
                                                                        PageID#:#:390
                                                                                   4713


 not say “exactly how far would be enough” to comply with this, or any, dispersal

 order. Sachs testified that the group was told to leave and given a direction to

 leave in, but he did not make the announcement and could not hear or recall it,

 either. A tactical vehicle eventually deployed chemical munitions at the group.

 Several protesters were arrested, but most dispersed. Sachs testified that he was

 unaware of any property damage occurring in the downtown area after 8:30 p.m.

 No other witnesses observed any property damage or violence by protesters after

 this time period, either.

       Sachs testified that around 10:00 p.m. the decision was made to make a mass

 arrest of people remaining in the area of Tucker and Washington, which is three or

 four blocks away from where the earlier dispersal order was given. Sachs testified

 that this decision was made because there were large groups of people blocking

 traffic and Colonel Leyshock did not want to “allow people back into downtown”

 because he was worried about property damage. This decision was made by

 Leyshock while he and Sachs were at 13th and Olive, not at Washington and

 Tucker. Sachs also testified that he believed these were the same people from the

 bank earlier because some were wearing backpacks, masks, and goggles, which

 indicated to Sachs that “that they wanted some type of confrontation.” Sachs came

 up with the idea to block off the four streets surrounding the intersection with

 tactical units who would block the streets to prevent anyone from exiting and then



                                          -9-
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:10
                                                               10ofof49
                                                                      49PageID
                                                                         PageID#:#:391
                                                                                    4714


 march up the street, forcing anyone remaining in the area into the intersection for

 arrest.4 According to defendant’s witnesses, numerous dispersal warnings

 continued to be given from the time this decision was made until a final dispersal

 order was given around 11:00 p.m., at which point no people remaining in the area

 were free to leave. It was Sachs’ stated intention to arrest everyone remaining in

 the area after the final dispersal order was given. The actual mass arrest did not

 take place until approximately 11:30 p.m.

        The area around the intersection of Tucker and Washington includes

 residential and commercial uses. Video footage of the intersection taken by

 Jonathan Ziegler around this time period and introduced as Plaintiffs’ Exhibit 10

 shows police continuing to block traffic with police cars and bike officers. It also

 shows some vehicular traffic moving through the intersection after the final

 dispersal order was given. A group of four to five individuals can be seen sitting

 on Tucker, and scattered individuals are, at times, walking or standing in the closed

 streets. This video does not show a large crowd congregating in the streets. The

 video shows some people shouting taunts at police officers. No violent activity by

 protesters can be observed on the video. Some people are wearing or carrying

 masks and/or goggles, but most are not. The scene appears calm and most people



 4
   Bicycle police prevented people from exiting the area by going east on Washington, but they
 allowed people to walk west of them into the intersection where the unlawful assembly had been
 declared. Tactical units assembled at Olive and Tucker, Dr. Martin Luther King Drive and
 Tucker, and Washington and 13th by way of St. Charles Street.
                                             - 10 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:11
                                                               11ofof49
                                                                      49PageID
                                                                         PageID#:#:392
                                                                                    4715


 appear relaxed. There is a man with a baby in a stroller, and several people can be

 seen walking their dogs.

        The evidence is disputed regarding whether, and to what extent, additional

 unlawful assembly/dispersal warnings were given after the initial dispersal order

 was given at Olive and Tucker and before the 11:30 p.m. mass arrest at

 Washington and Tucker. Defense witnesses testified that the final warning took

 place at 11:00 p.m.

        Defendant’s witnesses also testified that numerous additional warnings had

 been issued in and around these intersections over loudspeakers by Rossomanno

 and that Rossomanno and another officer issued warnings by speaking to people

 directly on the street as well. Plaintiffs’ witnesses offered conflicting accounts

 about whether warnings were given and, if so, the number, frequency, and

 specificity of those warnings. Rose testified that he heard an initial warning to

 disperse when he arrived at the intersection between 9:30 and 10:00 p.m., tried to

 leave as directed, but was not permitted to do so by police. Then those police left

 and people were just standing around talking, and no further warnings were given.

        Sachs admitted that police freely allowed people ingress into the area after

 the initial dispersal order was given. Videographer Demetrius Thomas stopped in

 the area to film and observe what was happening after the initial dispersal order

 was given. He testified that he was allowed to enter the area and never heard any



                                         - 11 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:12
                                                               12ofof49
                                                                      49PageID
                                                                         PageID#:#:393
                                                                                    4716


 warnings about an unlawful assembly, dispersal, or chemical munitions. But when

 he tried to leave later, a police officer stood in front of his car and prevented him

 from leaving the area. Dillan Newbold testified that he did not arrive in the area to

 protest until almost 11:00 p.m. and was allowed to enter the area by police. He did

 not hear any dispersal orders or warnings about chemical munitions before being

 forced into the intersection for a mass arrest.

        No audible dispersal warnings can be heard on Plaintiffs’ Exhibit 10, which

 lasts 45 minutes and ends with the 11:30 p.m. mass arrest. Ziegler testified that he

 heard Rossomanno issue one dispersal order telling people to move north on

 Tucker from Olive around 9:45 or 10:00 p.m. He complied with the request and

 walked to Washington and Tucker, where he saw police standing around along

 with people from the neighborhood eating outside. He described the scene as

 calm. He said some people stopped at the intersection where he stopped, while

 others continued walking. Ziegler stated that it was very unclear what the police

 wanted.

         Plaintiff Iris Nelson and her husband Alex Nelson live at 13th and

 Washington. They are not protesters.5 On the evening of September 17, 2017, the

 Nelsons saw protest activity outside their apartment. They went to the roof of their

 building around 9:00 p.m. to observe the activity in the street. After about 45

 5
   Plaintiffs also offered into evidence the affidavit of Brian Baude [Pls.’ Ex. 39], a Lieutenant
 Colonel in the United States Air Force, who also lives in the area and, like the Nelsons, went out
 in the neighborhood to observe and was prevented from returning to his home and subsequently
 arrested and pepper sprayed in the absence of any non-compliance.
                                               - 12 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:13
                                                               13ofof49
                                                                      49PageID
                                                                         PageID#:#:394
                                                                                    4717


 minutes, they left the roof and went outside for a walk. They stayed on the

 sidewalks and crossed the streets at intersections. They passed police officers on

 the streets while they were walking around, but no police officer said anything to

 them or indicated that they should leave the area because an unlawful assembly

 had been declared and a dispersal order had been given. Aside from a larger than

 normal police presence, they observed the atmosphere to be like any other normal

 night in their neighborhood. They saw that some property had been damaged

 earlier, but did not see anyone damaging property. At some point, the Nelsons

 heard police tell a group of protesters to leave the area by going north on Tucker or

 west on Locust. Although the Nelsons did not understand this order to be directed

 at them, they walked north on Tucker anyway toward the direction of their home.

 After observing the police cars on Tucker, the Nelsons headed home on

 Washington. When they were almost home, they were prevented from entering

 their building by police lined up on Washington. They tried to find a different way

 to get inside their building, but when they got back to Tucker and Washington they

 realized they were closed in all four sides by police.6

        Upon Sachs’s command, the tactical and bicycle units blocked off all streets,

 preventing egress from the area, and started marching toward the intersection of

 Tucker and Washington, forcing everyone into the intersection. Ziegler testified

 6
  Alex Nelson, a Lieutenant in the United States Air Force with tactical training, realized at some
 point that they were going to be arrested. He and his wife found discarded masks lying on the
 ground and picked them up in an attempt to offer some protection from pepper spray.

                                               - 13 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:14
                                                               14ofof49
                                                                      49PageID
                                                                         PageID#:#:395
                                                                                    4718


 that when he realized that everyone was being pushed into the intersection, he and

 other people, including journalists, looked for a means of egress but that police

 would not communicate with them or give them any instructions about where to

 go. Sachs testified that people began to migrate to the northeast corner of the

 intersection. Plaintiffs’ witnesses testified that they were pushed into a very small

 area by police to effectuate arrests. Plaintiffs’ Exhibit 10 appears to show people

 confined in a very small area on the ground. People in the area were not offered a

 means of egress after the police lines had been struck but before they were arrested

 because, according to Sachs, “They’d had a chance to leave all evening.” In

 Sachs’ opinion, everyone in the Tucker and Washington intersection should have

 left the downtown area and gone home when the first dispersal order was given at

 8:30 p.m. at Tucker and Olive.

        The evidence is disputed about the circumstances of the mass arrest. As the

 officers closed in, plaintiffs’ witnesses testified that the police officers began

 giving commands to either “Get Down!,” “Sit Down!,” or “Lay Down on the

 Ground!” Police wore shields over their faces and had shields over their bodies. It

 is difficult to discern any audible police commands being given on Plaintiffs’

 Exhibit 10, although some police can be seen pushing people down with their

 shields. People appear to be confused and frightened.




                                          - 14 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:15
                                                               15ofof49
                                                                      49PageID
                                                                         PageID#:#:396
                                                                                    4719


        All of plaintiffs’ witnesses who were arrested in this mass arrest testified

 that they complied with all police commands or were unable to comply with the

 demand to “Lay Down on the Ground!” because the number of people confined in

 the small space made it impossible to do so. They all also testified that everyone

 around them appeared to be complying with all police commands as well. Ziegler

 testified that most people were already on the ground with their hands in the air

 before police even issued any commands. Iris Nelson testified that she was

 showered with pepper spray, along with the rest of the crowd, despite complying

 with all police commands. She also testified that her husband was dragged across

 the ground, kicked, and had his face shoved into the ground while being maced

 after his hands were cuffed behind his back. He was compliant with all police

 commands. Alex Nelson testified similarly. Both were arrested and spent the next

 day in jail.

        Ziegler testified that the entire crowd was misted with pepper spray for no

 apparent reason. Plaintiffs’ Exhibit 10 shows an unidentified officer walking

 around with a hand held fogger shooting pepper spray at the arrestees, who all

 appear to be on the ground and complying with police commands. This officer

 issues no verbal commands to any arrestee, and no arrestee on the video appears to

 be resisting arrest. The video shows other officers shouting at people on the

 ground and making threatening gestures at them with mace. An unidentified man



                                          - 15 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:16
                                                               16ofof49
                                                                      49PageID
                                                                         PageID#:#:397
                                                                                    4720


 lying face down on the ground is picked up by his feet by two officers and dragged

 across the pavement. It is unclear from the video, but his hands may have been

 under his body contrary to police commands. Ziegler testified that he was maced

 in the face multiple times while he was attempting to comply with police

 commands. He also testified that he was maced in the face after his hands were

 cuffed behind his back and he was compliant with all police commands.

        Newbold testified that he was complying with police commands waiting to

 get arrested when he was dragged out of the group into the street and an officer

 ripped off his goggles and bandana while a second officer maced him directly in

 the face. Newbold testified that he put up no resistance either prior to, during, or

 after being maced. He also testified that he was cuffed tightly and when asked for

 the cuffs to be loosened he was told that he deserved it because he was protesting.

 Alex Nelson testified that his cuffs were cinched as tight as possible and he was hit

 in the head by an officer who asked him, “Do you like that cocksucker? We’ll see

 you again tomorrow night.” Both Newbold and Nelson suffered injuries as a result

 of being cuffed too tightly, and both have sought medical treatment for these

 injuries.

        Plaintiffs and plaintiffs’ witnesses testified that their treatment by police

 during the weekend of September 15-17, 2017 has made them fearful of

 participating in future protest activity to the degree they would like for fear of



                                          - 16 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:17
                                                               17ofof49
                                                                      49PageID
                                                                         PageID#:#:398
                                                                                    4721


 being subjected to similar retaliatory conduct by City police officers. Some

 witnesses testified that their experiences dissuaded them completely from

 participating in future protests. Many of plaintiffs’ witnesses testified that they

 have also been subjected to similar treatment by City police officers when

 participating in past protests criticizing police conduct.

        Plaintiffs offered into evidence the affidavit of Elyssa Sullivan, who testified

 that she was arrested for participating in a protest relating to the Stockley verdict on

 October 3, 2017. [Pls.’ Ex. 44]. The protest was peaceful. [Id.] She was unable

 to hear a muffled announcement by police and when she asked an officer what was

 said, she was told to leave or be arrested. However when she attempted to leave,

 the police officer blocked her avenue of egress and told her to “shut her bitch ass

 mouth.” [Id.] She was subsequently arrested. [Id.]

        Plaintiffs offered into evidence the affidavit of Heather De Mian, who

 testified that she was videotaping protest activity on the evening of September 29,

 2017, from her wheelchair and was pepper-sprayed in the face by a City police

 officer without warning when she verbally questioned the police officer’s

 treatment of another protester. [Pls’ Ex. 43]. She testified that no dispersal order

 had been given, and that neither she nor any other protester she observed was

 engaging in violent activity. [Id.] The videotape she made of this incident was




                                          - 17 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:18
                                                               18ofof49
                                                                      49PageID
                                                                         PageID#:#:399
                                                                                    4722


 introduced into evidence as an exhibit to her affidavit and appears to show her and

 her camera lens being pepper sprayed after she shouts profanely at police.

        None of defendant’s three witnesses personally arrested anyone during the

 mass arrest at the intersection of Washington and Tucker on the evening of

 September 17, 2017, although all claimed to have observed the arrests. These

 witnesses also all testified that they saw force being used only on non-compliant

 arrestees. Rossomanno testified that he only saw two non-compliant individuals

 get maced. All of defendant’s witnesses denied observing anyone get maced or

 beaten once they had been cuffed. None of defendant’s witnesses testified that

 they personally observed any of the plaintiffs or plaintiffs’ witnesses being arrested

 on the evening of September 17, 2017. All defendants agreed that macing a

 restrained, compliant individual would amount to an inappropriate use of force.

        St. Louis City Ordinance 15.52.010 defines an unlawful assembly as

 follows:

        Any two persons who shall, in this City, assemble together, or, being
        assembled, shall act in concert to do any unlawful act with force or violence,
        against the property of this City, or the person or property of another, or
        against the peace or to the terror of others, and shall make any movement or
        preparation therefor, and every person present at such meeting or assembly,
        who shall not endeavor to prevent the commission or perpetration of such
        unlawful act, shall be guilty of a misdemeanor.

 [Pls.’ Ex. 46]. Missouri state law defines unlawful assembly in relevant part as

 follows:



                                         - 18 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:19
                                                               19ofof49
                                                                      49PageID
                                                                         PageID#:#:400
                                                                                    4723


        A person commits the offense of unlawful assembly if he or she knowingly
        assembles with six or more other persons and agrees with such persons to
        violate any of the criminal laws of this state or the United States with force
        or violence.

 Mo. Rev. Stat. §574.040(1). [Pls.’ Ex. 49]. Sachs testified that an individual

 officer can decide, in his or her discretion, to declare an unlawful assembly, and

 there are no guidelines, rules, or written policies with respect to when an unlawful

 assembly should be declared. Sachs further testified that it was the custom or

 policy of the police department to permit an officer to declare an unlawful

 assembly if there is any criminal activity taking place, even in the absence of force

 or violence, depending upon the circumstances.

        As relevant to the instant motion, St. Louis City Ordinance 17.16.275

 prohibits people from congregating in public places in such a manner as to

 obstruct, impede, interfere, hinder, or delay vehicular or pedestrian traffic. [Pls.’

 Ex. 50]. Any person who impedes traffic and refuses to obey an order to disperse,

 clear or otherwise move is guilty of failing to obey a dispersing order, a Class A

 misdemeanor. [Id.].

        Mo. Rev. Stat. § 574.060 states in relevant part as follows:

        A person commits the offense of refusal to disperse if, being present at the
        scene of an unlawful assembly . . . he or she knowingly fails or refuses to
        obey the lawful command of a law enforcement officer to depart from the
        scene of such unlawful assembly . . . .




                                          - 19 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:20
                                                               20ofof49
                                                                      49PageID
                                                                         PageID#:#:401
                                                                                    4724


 [Pls.’ Ex. 51].7

        Defendant introduced into evidence several Special Orders of the St. Louis

 City Metropolitan Police Department which are relevant to the instant motion.

 Section XIII of Special Order 1-01 relates to the deployment of chemical agents for

 crowd dispersal and was issued in response to a settlement agreement entered in

 the case styled Alexis Templeton, et al., v. Sam Dotson, et al., Cause Number

 4:14CV2019 CEJ, which was brought in this Court. [33-1; Def.’s Ex. C]. Section

 XIII describes chemical agent equipment as including, but not limited to, inert

 smoke grenades, Oleoresin Capsicum (OC) and Chlorobenzalmalononitrile (CS)

 gas grenades, launched OC, launched CS, pepperballs, and high-capacity, extended

 range OC spray. The special order does not, however, define chemical agents.

 The Templeton settlement agreement defines chemical agents as “tear gas, inert

 smoke, pepper gas, or other chemical agents.” [33-2; Def.’s Ex. E].8 The Special


 7
   Under Missouri’s statute, “[a]n unlawful assembly causes a disturbance of the public order so
 that it is reasonable for rational, firm and courageous persons in the neighborhood of the
 assembly to believe the assembly will cause injury to persons or damage to property and will
 interfere with the rights of others by committing disorderly acts.” State v. Mast, 713 S.W.2d
 601, 603-04 (Mo. Ct. App. 1986). “A person can join ‘an unlawful assembly by not
 disassociating himself from the group assembled and by knowingly joining or remaining with the
 group assembled after it has become unlawful.’” White v. Jackson, 865 F.3d 1064, 1075 (8th
 Cir. 2017) (quoting Mast, 713 S.W.2d at 604) (describing an unlawful assembly under state law
 as including a group of approximately one hundred people who were throwing objects at the
 police and noting that the orders to disperse were issued after the crowd turned violent).
 8
   The Templeton settlement provides that defendant will not enforce any rule, policy, or practice
 that grants law enforcement officials the authority or discretion to use chemical agents for
 purposes of dispersing groups of individuals who are engaged in non-criminal activity without
 first: issuing clear and unambiguous warnings that such chemical agents will be utilized,
 providing sufficient opportunity to heed the warnings and exit the area, reasonably attempting to
 minimize the impact of such chemical agents on individuals who are complying with lawful law
                                              - 20 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:21
                                                               21ofof49
                                                                      49PageID
                                                                         PageID#:#:402
                                                                                    4725


 Order provides that “chemical agents will not be used for the purpose of

 frightening of punishing individuals for exercising their constitutional rights.” It

 goes on to provide “Restrictions on Deployment” as follows:

        2. Per a settlement agreement in U.S. District Court, chemical agents will
        not be used to disperse groups engaged in non-criminal activity without
        satisfying all of the following elements:

             a. The Incident Commander ensures that clear and unambiguous
             warnings are issued stating that chemical agents will be utilized, in
             conjunction with a statement about why the area is being cleared, (e.g.,
             “You are impeding the flow of vehicular traffic”);

             b. Individuals are provided sufficient opportunity to heed the above-
             mentioned warnings and exit the area;

             c. The impact of chemical agents on individuals who are complying with
             lawful law enforcement commands is minimized; and

             d. Ensuring and announcing a means of safe egress from the area that is
             available to individuals.

        3. The above provisions do not apply to situations that turn violent when
        persons at the scene present an imminent threat of bodily harm to persons, or
        of damage to property, and when law enforcement officials must defend
        themselves or other persons or property against such imminent threats.

 [33-1; Def.’s Ex. C]. The Special Order requires that an I/LEADS report be

 created to document the use of chemical agents to disperse a crowd.




 enforcement commands, and ensuring that there is a means of safe egress from the area that is
 available to the individuals and announcing this means of egress. These provisions do not apply
 “to situations that turn violent and persons at the scene present an imminent threat of bodily harm
 to persons or damage to property, and when law enforcement officials must defend themselves or
 other persons or property against such imminent threat.” It also prevents the use of chemical
 agents on individuals engaged in non-criminal activity for the purpose of frightening them or
 punishing them for exercising their constitutional rights. [33-2; Def.’s Ex. E].
                                               - 21 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:22
                                                               22ofof49
                                                                      49PageID
                                                                         PageID#:#:403
                                                                                    4726


        Section IV of Special Order 1-01 is entitled “Use of Non-Deadly Force –

 Pepper Mace” and its stated purpose is to provide procedures relating to the use of

 pepper spray. [Def.’s Ex. K]. It states that “pepper mace is provided for use when

 force is necessary to control belligerent, uncooperative persons for whom verbal

 controls are ineffective.” [Id.]. Section IV provides as follows for the use of

 pepper mace:

        An officer may use pepper mace:

        a. to effect a lawful arrest, or to otherwise lawfully control a combative,
        uncooperative person, when verbal commands and persuasion have been
        ineffective in inducing cooperation; or

        b. to control a dangerous animal.

        2. Pepper mace will not be used against a person who is being controlled by
        a neck restraint.

        3. Since pepper mace can adversely affect persons in the immediate area of
        the person against whom it is used, an officer should make every effort to
        avoid unnecessarily exposing bystanders to pepper mace.

 [Id.]. Section IV goes on to provide that “since pepper mace is a method of

 physical control, and may only be used to overcome resistance to an officer’s

 lawful authority, any arrest in which pepper mace is used will be classified as

 ‘Resisting Arrest.’” [Id.]

        Sachs testified that officers were not required to give warnings before using

 hand held mace (either the large fogger or the smaller cans often carried on

 officers’ belts) for crowd dispersal because it was not required by Templeton or


                                         - 22 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:23
                                                               23ofof49
                                                                      49PageID
                                                                         PageID#:#:404
                                                                                    4727


 covered under Section XIII of Special Order 1-01. Sachs testified that the police

 do not consider hand held mace to be a “chemical munition” which requires a

 warning prior to use. He admitted, however, that the chemical was the same, no

 matter the method of deployment. Sachs also stated that the macing of individuals

 during the “bus incident” was “just to get the dispersal, and we used that for a

 dispersal as opposed to just an arrest.” He said that the use of hand held mace in

 the bus incident would fall under the exigent circumstances exception. Sachs

 testified that officers needed probable cause to arrest someone before macing them,

 but that people who are maced are not always arrested because “they flee” or

 “we’re not able to take them into custody at the time . . . .”

        Defendant also introduced into evidence Special Order 1-06 relating to the

 recording of police activity. Its stated purpose is to provide “officers with

 guidance for dealing with situations in which they are being recorded, to include

 videotaping, audio-taping, or both, by members of the public or the media” . . . “to

 ensure the protection and preservation of every person’s Constitutional rights.”

 [33-1; Def.’s Ex. D]. Special Order 1-06 states in relevant parts as follows:

        Members of the public, including media representatives, have an
        unambiguous First Amendment right to record officers in public places, as
        long as their actions do not interfere with the officer’s duties or the safety of
        officers or others. SLMPD employees will not prevent or prohibit any
        person’s ability to observe, photograph, and/or make a video recording (with
        or without simultaneous audio recording) of police activity that occurs in the
        public domain so long as the person’s location, actions and/or behavior do
        not created a legitimate, articulable threat to Officer safety, or an unlawful
        hindrance to successful resolution of the police activity.

                                          - 23 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:24
                                                               24ofof49
                                                                      49PageID
                                                                         PageID#:#:405
                                                                                    4728


                                              ...
        B. GENERAL INFORMATION

        1. Persons who are lawfully in public spaces or locations where they have a
        legal right to be present – such as their home, place of business, or the
        common areas of public and private facilities and buildings – have a First
        Amendment right to record things in plain sight or hearing, to include police
        activity. Police may not threaten, intimidate, or otherwise discourage or
        interfere with the recording of police activities. Officers should assume that
        they are being recorded at all times when on duty in a public space.

        2. As a result, officers must understand that any bystander has an absolute
        right to photograph and/or video record the enforcement actions of any
        Police Officer so long as the bystander’s actions do not:

            a. Place the safety of the bystander, or of any Police Officer(s),
            witness(es), victim(s), or suspect(s), in jeopardy;

            b. Hinder the execution or performance of an Officer’s official duties;

            c. Interfere with or violate and law, ordinance or code, criminal or
            traffic;

            d. Obstruct police actions while engaging in a recording. For example,
            individuals may not interfere through direct physical intervention,
            tampering with a witness, or by persistently engaging an officer with
            questions or interruptions. The fact that recording and/or overt verbal
            criticism, insults, or name-calling may be annoying, does not of itself
            justify an officer taking corrective or enforcement action or ordering that
            recording be stopped, as this is an infringement on an individual’s right
            to protected speech;

            e. Unreasonably impede the movement of emergency equipment and
            personnel or the flow of vehicular or pedestrian traffic; or

            f. Attempt to incite an immediate breach of the peace or incite others to
            commit a violation of the law.

        C. ARREST



                                          - 24 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:25
                                                               25ofof49
                                                                      49PageID
                                                                         PageID#:#:406
                                                                                    4729


            1. Persons who violate the foregoing restrictions should be informed that
            they are engaged in prohibited activity and given information on
            acceptable alternatives, where appropriate, prior to making an arrest.

            2. Arrest of a person who is recording officers in public shall be related
            to an objective, articulable violation of the law unrelated to the act of
            recording. The act of recording does not, in itself, provide grounds for
            detention or arrest.

            3. Arrest of an individual does not provide an exception to the warrant
            requirement justifying search of the individual’s recording equipment or
            media. While equipment may be seized incident to an arrest,
            downloading, viewing, or otherwise accessing files requires a search
            warrant. Files and media shall not be erased under any circumstances.

        D. CONFISCATION OF RECORDING DEVICES AND MEDIA

            1. Recording equipment may not be confiscated unless the recording
            party is arrested, and the recording is to be held as evidence for the crime
            in which the recording party was arrested. Additionally, officers may
            not order an individual to show recordings that have been made of
            enforcement actions or other police operations.

 [33-1; Def.’s Ex. D].

        Plaintiffs allege that they were subjected to excessive uses of force and other

 unconstitutional conduct in retaliation for the exercise of their first amendment

 rights during these protests. Plaintiffs allege that they were pepper-sprayed and

 subjected to chemical agents with no warning while engaging in non-violent

 activity in compliance with all police commands. Plaintiffs who were arrested on

 the evening of September 17, 2017, also allege that they were subject to excessive

 uses of force during the arrests. Plaintiffs allege that they were subjected to

 retaliatory treatment for filming police conduct and arrested for failing to disperse


                                          - 25 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:26
                                                               26ofof49
                                                                      49PageID
                                                                         PageID#:#:407
                                                                                    4730


 without being given appropriate warnings and the required avenues of egress.

 They also allege that police officers arbitrarily exercised their discretion to declare

 an “unlawful assembly” when there was no force or violence, contrary to the

 requirements of city ordinance and Missouri law. Plaintiffs allege that these

 actions are all taken pursuant to the custom and policies of defendant. Plaintiffs

 seek, on behalf of themselves and a class of similarly situated individuals, to enjoin

 certain police practices in response to protest activity.

        Plaintiffs’ claims are brought pursuant to 42 U.S.C. § 1983. Count I alleges

 that defendant has a custom and policy of retaliating against plaintiffs and others

 for engaging in expressive activity in violation of the First Amendment. In Count

 II, plaintiffs allege that they were subjected to unlawful seizures and excessive uses

 of force in violation of the Fourth Amendment in accordance with the custom and

 policy of defendant and because defendant failed to adequately train and supervise

 its police officers. Count III alleges that it is defendant’s custom and policy to

 enforce its ordinances regarding unlawful assemblies and dispersal orders in a

 manner which violates the Due Process Clause of the Fourteenth Amendment.

 Plaintiffs contend that the ordinances are unconstitutional on their face and as

 applied by defendant. Plaintiffs do not bring individual excessive force claims

 against named or unnamed police officers in this action, and they do not seek

 money damages.



                                          - 26 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:27
                                                               27ofof49
                                                                      49PageID
                                                                         PageID#:#:408
                                                                                    4731


        Defendant denies any use of excessive force or unconstitutional conduct by

 police officers responding to the protests. Defendant maintains that it has

 appropriate policies in place to respond to protest activities and that those policies

 were followed throughout the weekend of September 15-17, 2017. Defendant

 argues that it was necessary at times to declare an “unlawful assembly” and that

 any subsequent orders to disperse complied with the police department’s policies,

 including with respect to providing warnings before using chemical agents.

 Defendant also denies that police officers engaged in retaliatory activity, but

 alternatively argues that if any such activity took place it was not in accordance

 with defendant’s policies.

                                  Conclusions of Law

        Federal Rule of Civil Procedure 65 gives courts the authority to grant

 preliminary injunctions. “A preliminary injunction is an extraordinary remedy

 never awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24

 (2008) (quoting Munaf v. Green, 553 U.S. 674, 689-90 (2008)). The “issuance of a

 preliminary injunction depends upon a ‘flexible’ consideration of (1) the threat of

 irreparable harm to the moving party; (2) balancing this harm with any injury an

 injunction would inflict on other interested parties; (3) the probability that the

 moving party would succeed on the merits; and (4) the effect on the public

 interest.” Planned Parenthood of Minn., N.D. v. Rounds, 530 F.3d 724, 729 n.3



                                          - 27 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:28
                                                               28ofof49
                                                                      49PageID
                                                                         PageID#:#:409
                                                                                    4732


 (8th Cir. 2008) (quoting Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 113

 (8th Cir. 1981)). “At the base, the question is whether the balance of equities so

 favors the movant that justice requires the court to intervene to preserve the status

 quo until the merits are determined.” Dataphase, 640 F.2d at 113.

        Although defendant asserts that plaintiffs do not have standing to bring their

 claims, the Court concludes that the chilling of plaintiffs’ speech as testified to

 during the hearing constitutes an injury in fact sufficient to confer First

 Amendment standing. See 281 Care Committee v. Arneson, 638 F.3d 621, 627

 (8th Cir. 2012).

        With regard to showing a likelihood of success on the merits, plaintiffs argue

 that they need only show a “fair chance of prevailing” on their claims. This is the

 normal standard for preliminary injunctions, but where plaintiffs seek to enjoin

 enforcement of a “validly enacted statute,” they must meet the “more rigorous”

 standard of showing that they are “likely to prevail on the merits.” 1-800-411-Pain

 Referral Serv., LLC v. Otto, 744 F.3d 1045, 1054 (8th Cir. 2014) (citing Rounds,

 530 F.3d at 732). Plaintiffs’ amended complaint alleges that the City ordinances

 “are unconstitutionally vague on their face and as applied to Plaintiffs and do not

 provide fair notice to a reasonable person as to how to comply with the law.” [9 at

 ¶ 36]. The evidence and briefing on the preliminary injunction motion, however,

 focus on the way the ordinances and other customs and policies of the City have



                                          - 28 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:29
                                                               29ofof49
                                                                      49PageID
                                                                         PageID#:#:410
                                                                                    4733


 been applied to protests challenging police action. Based on the evidence and

 briefing in this case, the Court concludes that plaintiffs can meet either standard

 and will therefore apply the more rigorous “likely to prevail on the merits”

 standard to each of plaintiffs’ claims.

        In Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978), the United States

 Supreme Court held that municipalities may be liable for injunctive relief under §

 1983 where “the action that is alleged to be unconstitutional implements or

 executes a policy statement, ordinance, regulation, or decision officially adopted

 and promulgated” by the municipality. Id. at 690. To establish liability for a

 custom, plaintiff must show that there is: (1) a continuing, widespread, and

 persistent pattern of unconstitutional misconduct, (2) deliberate indifference or

 tacit authorization of such conduct by policymaking officials after notice of the

 conduct, and (3) that the custom caused the violation of plaintiff’s constitutional

 rights. See Johnson v. Douglas Cnty. Med. Dept., 725 F.3d 825, 828 (8th Cir.

 2013); Abdullah v. County of St. Louis, Mo., 52 F. Supp. 3d 936, 944 (E.D. Mo.

 2014).

        The First Amendment declares that States “shall make no law . . . abridging

 the freedom of speech . . . or the right of the people peaceably to assemble.” U.S.

 Const. amend. I. “[T]he First Amendment reflects a ‘profound national

 commitment’ to the principle that ‘debate on public issues should be uninhibited,



                                           - 29 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:30
                                                               30ofof49
                                                                      49PageID
                                                                         PageID#:#:411
                                                                                    4734


 robust, and wide-open.’” Boos v. Barry, 485 U.S. 312, 318 (1988) (quoting New

 York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964)). Plaintiffs are engaging in

 speech in a traditional public forum. See United States v. Grace, 461 U.S. 171,

 177 (1983) (streets, sidewalks, and parks are public places historically associated

 with the free exercise of expressive activities and considered, without more, to be

 public forums). “In such places, the government’s ability to permissibly restrict

 expressive conduct is very limited: the government may enforce reasonable time,

 place, and manner regulations as long as the restrictions are content-neutral, are

 narrowly tailored to serve a significant government interest, and leave open ample

 alternative channels of communication.” Id. (internal quotation marks and

 citations omitted).

        “The very idea of government, republican in form, implies a right on the part

 of its citizens to meet peaceably for consultation in respect to public affairs and to

 petition for the redress of grievances.” De Jonge v. Oregon, 299 U.S. 353, 364

 (1937) (internal quotation marks and citation omitted). “The right of peaceable

 assembly is a right cognate to those of free speech and free press and is equally

 fundamental.” Id.

        The greater the importance of safeguarding the community from incitements
        to the overthrow of our institutions by force and violence, the more
        imperative is the need to preserve inviolate the constitutional rights of free
        speech, free press and free assembly in order to maintain the opportunity for
        free political discussion, to the end that government may be responsive to
        the will of the people and that changes, if desired, may be obtained by


                                          - 30 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:31
                                                               31ofof49
                                                                      49PageID
                                                                         PageID#:#:412
                                                                                    4735


        peaceful means. Therein lies the security of the Republic, the very
        foundation of constitutional government.

 Id. at 365 (internal quotation marks and citation omitted). “It follows from these

 considerations that, consistently with the Federal Constitution, peaceable assembly

 for lawful discussion cannot be made a crime.” Id. “The right to associate does

 not lose all constitutional protection merely because some members of the group

 may have participated in conduct or advocated doctrine that itself is not protected.”

 NAACP v. Claiborne Hardware Co., 458 U.S. 886, 908 (1982).

        Numerous federal circuit courts of appeals have recognized a general First

 Amendment right to record police performing their duties in public, subject to

 certain limitations. See, e.g., Am. Civil Liberties Union of Illinois v. Alvarez, 679

 F.3d 583, 595–96 (7th Cir. 2012); Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011);

 Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000); see also,

 Hoyland v. McMenomy, 185 F. Supp. 3d 1111, 1124 (D. Minn. 2016), aff’d, 869

 F.3d 644 (8th Cir. 2017). For purposes of deciding this motion, the Court assumes

 that recording police activity is considered a protected first amendment right,

 subject to the limitations set out in paragraph 2 of Special Order 1-06.

        “[T]he First Amendment prohibits government officials from subjecting an

 individual to retaliatory actions . . . for speaking out.” Hartman v. Moore, 547

 U.S. 250, 256 (2006). “The First Amendment protects a significant amount of

 verbal criticism and challenge directed at police officers.” Hoyland v. McMenomy,


                                         - 31 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:32
                                                               32ofof49
                                                                      49PageID
                                                                         PageID#:#:413
                                                                                    4736


 869 F.3d 644, 655 (8th Cir. 2017) (internal quotation marks and citation omitted).

 “Criticism of public officials lies at the very core of speech protected by the First

 Amendment.” Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th Cir. 2002)

 (internal quotation marks and citation omitted). “The freedom of individuals

 verbally to oppose or challenge police action without thereby risking arrest is one

 of the principal characteristics by which we distinguish a free nation from a police

 state.” City of Houston, Tex. v. Hill, 482 U.S. 451, 462-63 (1987).

        To sustain a First Amendment retaliation claim, plaintiffs must show that

 they engaged in protected activity, the police officers acted in a way that would

 chill a person of ordinary firmness in continuing the protected activity, and the

 officer’s actions were motivated at least in part by plaintiffs’ engaging in protected

 activity. Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir. 2014).9              In claims of

 retaliatory arrest, plaintiffs must also show that the officer lacked at least arguable

 probable cause to arrest plaintiffs.10 Id.

        “A fundamental principle in our legal system is that laws which regulate

 persons or entities must give fair notice of conduct that is forbidden or required.”

 9
  Pepper spraying someone in the face would chill a person of ordinary firmness. Kopp, 754
 F.3d at 602.
 10
    “[A] warrantless arrest, unsupported by probable cause, violates the Fourth Amendment.”
 Baribeau v. City of Minneapolis, 596 F.3d 465, 478 (8th Cir. 2010). Where the totality of the
 circumstances at the time of an arrest would allow a reasonable officer to believe the suspect had
 or was committing a crime, there is probable cause. Borgman v. Kedley, 646 F.3d 518, 523 (8th
 Cir. 2011). “Arguable probable cause exists even where an officer mistakenly arrests a suspect
 believing it is based in probable cause if the mistake is objectively reasonable.” Ulrich v. Pope
 County, 715 F.3d 1054, 1059 (8th Cir. 2013) (internal quotation marks and citation omitted).

                                               - 32 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:33
                                                               33ofof49
                                                                      49PageID
                                                                         PageID#:#:414
                                                                                    4737


 FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012). “A statute or

 ordinance violates the Due Process Clause if it fails to give fair warning that the

 allegedly violative conduct was prohibited.” Stahl v. City of St. Louis, Mo., 687

 F.3d 1038, 1040 (2012) (internal quotation marks and citation omitted). “Such a

 law offends due process because it ‘may fail to provide the kind of notice that will

 enable ordinary people to understand what conduct it prohibits.’” Id. (quoting City

 of Chicago v. Morales, 527 U.S. 41, 56 (1999) (plurality opinion)(citing Kolender

 v. Lawson, 461 U.S. 352, 357 (1983)). “A vague law impermissibly delegates

 basic policy matters to policemen, judges, and juries for resolution on an ad hoc

 and subjective basis, with the attendant dangers of arbitrary and discriminatory

 application.” Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972).

        The Due Process Clause’s proscription against vague regulations is stronger

 when the regulation in question implicates the First Amendment. “When speech is

 involved, rigorous adherence to those requirements is necessary to ensure that

 ambiguity does not chill protected speech.” Fox Television Stations, Inc., 567 U.S.

 at 253-54. That is so because “[s]peech is an activity particularly susceptible to

 being chilled, and regulations that do not provide citizens with fair notice of what

 constitutes a violation disproportionately hurt those who espouse unpopular or

 controversial beliefs.” Stahl, 687 F.3d at 1041. “Uncertain meanings inevitably

 lead citizens to steer far wider of the unlawful zone than if the boundaries of the



                                         - 33 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:34
                                                               34ofof49
                                                                      49PageID
                                                                         PageID#:#:415
                                                                                    4738


 forbidden areas were clearly marked.” Grayned, 408 U.S. at 109 (internal

 quotation marks and citations omitted). An ordinance which accords to police “the

 full discretion . . . to determine” whether a violation has occurred “entrusts

 lawmaking to the moment-to-moment judgment of the policeman on his beat, . . .

 furnishes a convenient tool for harsh and discriminatory enforcement by

 prosecuting officials against particular groups deemed to merit their displeasure, . .

 . and confers on police a virtually unrestrained power to arrest and charge persons

 with a violation.” Kolender, 461 U.S. at 357-58.

        A person is seized for Fourth Amendment purposes when an officer by

 means of physical force “terminates or restrains his freedom of movement through

 means intentionally applied.” Brendlin v. California, 551 U.S. 249, 254 (2007).

 (internal quotation marks and citations omitted). The right to be free from

 excessive force in the context of an arrest is clearly established under the Fourth

 Amendment. Henderson v. Munn, 439 F.3d 497, 503 (8th Cir. 2006). “The test is

 whether the amount of force used was objectively reasonable under the particular

 circumstances.” Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir.

 2009) (internal quotation marks and citation omitted). Relevant circumstances

 include “the severity of the crime at issue, whether the suspect poses an immediate

 threat to the safety of the officers or others, and whether he is actively resisting

 arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S. 386,



                                          - 34 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:35
                                                               35ofof49
                                                                      49PageID
                                                                         PageID#:#:416
                                                                                    4739


 396 (1989). “The reasonableness of a particular use of force must be judged from

 the perspective of a reasonable officer on the scene, rather than with the 20/20

 vision of hindsight.” Id. “Not every push or shove, even if it may later seem

 unnecessary in the peace of a judge’s chambers violates the Fourth Amendment.”

 Id. (internal quotation marks and citation omitted). “The calculus of

 reasonableness must embody allowance for the fact that police officers are often

 forced to make split-second judgments – in circumstances that are tense, uncertain,

 and rapidly evolving – about the amount of force that is necessary in a particular

 situation.” Id. at 396-97. “[F]orce is least justified against nonviolent

 misdemeanants who do not flee or actively resist arrest and pose little or no threat

 to the security of the officers or the public.” Brown, 574 F.3d at 499. “The use of

 any force by officers simply because a suspect is argumentative, contentious, or

 vituperative is not to be condoned.” Bauer v. Norris, 713 F.2d 408, 412 (8th Cir.

 1983) (internal quotation marks and citation omitted). “[T]he use of . . . gratuitous

 force against a suspect who is handcuffed, not resisting, and fully subdued is

 objectively unreasonable under the Fourth Amendment.” Krout v. Goemmer, 583

 F.3d 557, 566 (8th Cir. 2009).

        After due consideration of the foregoing authorities and the evidence

 presented at this preliminary stage of the proceedings, the Court concludes that




                                         - 35 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:36
                                                               36ofof49
                                                                      49PageID
                                                                         PageID#:#:417
                                                                                    4740


 plaintiffs are likely to prevail on the merits of their claims that the policies or

 customs of defendant discussed below violate the constitutional rights of plaintiffs.

        Plaintiffs have presented sufficient evidence demonstrating that they are

 likely to prevail on their claim that defendant’s custom or policy is to permit any

 officer to declare an unlawful assembly in the absence of the force or violence

 requirement of St. Louis City Ordinance 17.16.275 and Mo. Rev. Stat. § 574.060,

 in violation of plaintiffs’ First and Fourth Amendment rights. Although defendant

 argues that it is usually someone such as the Incident Commander who makes such

 a determination, Sachs admitted that defendant has issued no guidelines with

 respect to when, how, or who should declare an unlawful assembly with respect to

 protest activity. All officers testified that it was within their sole discretion to

 declare an unlawful assembly whenever they observed a group violating any law,

 whether peaceably or not, including but not limited to merely congregating on

 sidewalks or on streets closed by police for protest activity. While unlawful

 assemblies were declared at times in response to violent activity by protesters (for

 example, at the mayor’s house on the evening of September 15, 2017), plaintiffs

 presented evidence that they were also declared at other times when it was not

 “reasonable for rational, firm and courageous persons in the neighborhood of the

 assembly to believe the assembly will cause injury to persons or damage to

 property and will interfere with the rights of others by committing disorderly acts,”



                                           - 36 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:37
                                                               37ofof49
                                                                      49PageID
                                                                         PageID#:#:418
                                                                                    4741


 Mast,11 713 S.W.2d at 603-04, such as on September 17, 2017, and October 3,

 2017.

         Plaintiffs’ evidence of the activities in the Washington and Tucker

 intersection on September 17, 2017, shows no credible threat of force or violence

 to officers or property in this mixed commercial and residential area. No property

 damage or violence was observed or reported by any officers after 8:30 p.m., and

 the scene at the intersection was calm. Some people continued to engage in protest

 activity by voicing their displeasure with police. Other people, such as the Nelsons

 and Baude, were in the area for unrelated reasons. In the video most people can be

 seen standing on sidewalks, but even those few people sitting or standing in closed

 streets are not observed to block the flow of traffic. Sachs testified that the

 decision was made because they did not want to “allow people back into

 downtown” and defense counsel stated during closing arguments that “the police

 have the right to tell people, at this point, we’re done for the evening; there’s no –

 no more assembling; this assembly is over.”

         Plaintiffs have presented sufficient evidence for purposes of awarding

 preliminary injunctive relief that defendant’s custom or policy of committing

 discretionary authority to police officers to declare unlawful assemblies in the

 absence of any threat of force or violent activity provides no notice to citizens of

 11
    Although Mast articulated this standard when applying Missouri’s statute, given that both the
 statute and the ordinance use the same “force or violence” language, and in the absence of any
 authority provided by the parties as to how Missouri courts have interpreted the City ordinance,
 the Court will apply this standard in its analysis.
                                              - 37 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:38
                                                               38ofof49
                                                                      49PageID
                                                                         PageID#:#:419
                                                                                    4742


 what conduct is unlawful, and it permits officers to arbitrarily declare “there’s no

 more assembling.” This custom or policy permits officers to exercise their

 discretion in such a manner as to impermissibly curtail citizens’ first amendment

 rights of assembly and free speech based upon nothing more than a subjective

 determination by an officer that “we’re done for the evening,” or when the content

 of the speech is deemed objectionable, or because an earlier assembly in a different

 location was declared unlawful. Plaintiffs have presented sufficient evidence at

 this stage of the proceedings that this discretion was in fact exercised in such a

 manner in violation of plaintiffs’ constitutional rights. Defendant’s custom or

 policy with respect to unlawful assemblies accords to police “the full discretion . . .

 to determine” whether a violation has occurred, “entrusts lawmaking to the

 moment-to-moment judgment of the policeman on his beat, . . . furnishes a

 convenient tool for harsh and discriminatory enforcement by prosecuting officials

 against particular groups deemed to merit their displeasure, . . . and confers on

 police a virtually unrestrained power to arrest and charge persons with a violation.”

 Kolender, 461 U.S. at 357-58. Such custom or policy cannot meet constitutional

 standards for definiteness and clarity and runs afoul of the First Amendment’s

 guarantees of free speech, freedom of assembly, and the right to petition the

 government for redress, as well as the due process protections of the Fourteenth




                                         - 38 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:39
                                                               39ofof49
                                                                      49PageID
                                                                         PageID#:#:420
                                                                                    4743


 Amendment. See Fox Television, 132 S. Ct. at 2317; Kolender, 461 U.S. at 360;

 Stahl, 687 F.3d at 104; Abdullah, 52 F. Supp. 3d at 946.

        Similarly, plaintiffs have presented sufficient evidence demonstrating that

 they are likely to prevail on their claim that defendant’s custom or policy is to

 permit officers to issue vague dispersal orders to protesters exercising their first

 amendment rights in an arbitrary and retaliatory way and then to enforce those

 dispersal orders without sufficient notice and opportunity to comply before being

 subjected to uses of force or arrest, in violation of plaintiffs’ First and Fourth

 Amendment rights. Defendant’s witnesses all testified that dispersal orders simply

 direct people to leave “the area” and do not define “the area.” Sachs testified that

 he could not testify “exactly how far would be enough” to comply with this, or

 any, dispersal order. Sachs could not define “the area” people were ordered to

 disperse from on September 15, 2017, September 17, 2017, or at any other time.

        Plaintiffs presented testimony of witnesses who stated that they were

 complying with orders to leave the Central West End on the evening of September

 15, 2017, but were nevertheless subjected to the use of chemical munitions despite

 crossing police lines and reasonably believing they were outside the area covered

 by the dispersal orders. These witnesses stated that no warnings were given prior

 to the deployment of chemical agents. Plaintiffs offered testimony that police




                                          - 39 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:40
                                                               40ofof49
                                                                      49PageID
                                                                         PageID#:#:421
                                                                                    4744


 officers similarly deployed chemical agents against protesters critical of police

 conduct in 2015 with no warning.

        Plaintiffs presented sufficient, credible evidence for purposes of awarding

 preliminary injunctive relief that defendant has a custom or policy, in the absence

 of exigent circumstances,12 of issuing dispersal orders to citizens engaged in

 expressive activity critical of police which are either too remote in time and/or too

 vaguely worded to provide citizens with sufficient notice and a reasonable

 opportunity to comply, inaudible and/or not repeated with sufficient frequency

 and/or by a sufficient number of officers to provide citizens with sufficient notice

 and a reasonable opportunity to comply, contradictory and inconsistent, not

 uniformly enforced, and retaliatory.

        With respect to the evening of September 17, 2017, plaintiffs presented

 testimony of numerous witnesses who never heard any dispersal orders before they

 were arrested for failing to disperse and of witnesses who reasonably thought they

 had complied with the dispersal order by moving further down the street because

 the order did not indicate how far they should disperse. Some of plaintiffs’

 witnesses reasonably believed that any dispersal order did not apply to them

 because they were standing near police officers who never told them to disperse

 12
   As used by the Court herein, the term “exigent circumstances” means those circumstances
 described by Section XIII of Special Order 1-01, which are situations “that turn violent when
 persons at the scene present an imminent threat of bodily harm to persons, or of damage to
 property, and when law enforcement officials must defend themselves or other persons or
 property against such imminent threats.”

                                              - 40 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:41
                                                               41ofof49
                                                                      49PageID
                                                                         PageID#:#:422
                                                                                    4745


 and the order either did not specify why it was being given or did not, by its terms,

 apply to conduct being engaged in by the witnesses. Other witnesses followed the

 directions of the dispersal order but were not permitted to leave the area when they

 attempted to comply. Additionally, witnesses offered similar testimony regarding

 vague, inaudible dispersal orders, the lack of opportunity to comply with dispersal

 orders, and the refusal to offer or permit egress once the order was given regarding

 a protest on October 3, 2017. Defendant’s custom or policy cannot meet

 constitutional standards for definiteness and clarity and runs afoul of the First

 Amendment’s guarantees of free speech, freedom of assembly, and the right to

 petition the government for redress, as well as the due process protections of the

 Fourteenth Amendment. See Fox Television, 132 S. Ct. at 2317; Kolender, 461

 U.S. at 360; Stahl, 687 F.3d at 104; Abdullah, 52 F. Supp. 3d at 946.

        Plaintiffs have also presented sufficient evidence demonstrating that they are

 likely to prevail on their claim that defendant has a custom or policy of using

 chemical agents without warning on citizens engaged in expressive activity that is

 critical of police or who are recording police in retaliation for the exercise of their

 first amendment rights, in violation of the First, Fourth, and Fourteenth

 Amendments.

        Sachs and the other officers testified that Section XIII of Special Order 1-01

 relating to the deployment of chemical munitions for crowd dispersal does not



                                          - 41 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:42
                                                               42ofof49
                                                                      49PageID
                                                                         PageID#:#:423
                                                                                    4746


 apply to the use of hand held mace. The order, however, does not specifically

 exempt hand held mace from within its purview, nor does the settlement agreement

 reached in Templeton. Defendant’s witnesses did not testify as to any rationale for

 this distinction, and the Court fails to discern one based on the preliminary

 evidence presented at the hearing. Pepper spray is a “chemical agent,” no matter

 its method of deployment.

        Plaintiffs have presented sufficient, credible testimony and video evidence

 from numerous witnesses that they were maced without warning in the absence of

 exigent circumstances while they were not engaging in violent activity and either

 were not in defiance of police commands (because none were given) or were

 complying with those commands. The evidence showed that police used hand held

 mace without warnings regularly in situations where Section XIII of Special Order

 1-01 and the Templeton settlement agreement require warnings. Neither the

 Special Order nor Templeton are limited to situations in which an unlawful

 assembly is first declared. Plaintiffs also introduced sufficient, credible evidence

 of people being maced while simply recording police activity and/or voicing

 criticism of officers and for no readily apparent, legitimate law enforcement

 purpose, contrary to the official written policy regarding recording set out in

 Special Order 1-06.




                                         - 42 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:43
                                                               43ofof49
                                                                      49PageID
                                                                         PageID#:#:424
                                                                                    4747


           To the extent that defendant attempts to distinguish chemical munitions from

 the use of hand held pepper spray as an appropriate authorized “compliance tool”

 under Section IV of Special Order 1-01, the evidence does not support the

 argument. There was no evidence that the spray was used to “effect a lawful

 arrest” or that these witnesses were “combative” or not complying with lawful

 orders as set out in Section IV of Special Order 1-01. Sachs admitted that the use

 of pepper spray requires probable cause to arrest. Plaintiffs have presented

 sufficient evidence at this stage of the proceedings that almost all of these

 witnesses13 were not engaged in criminal activities and so there was no probable

 cause to arrest them when they were maced, and they were never warned that they

 were subject to chemical agents or arrest for disobeying police orders. Although

 Sachs hypothesized that exigent circumstances, flight, or other reasons might

 prevent officers from arresting certain individuals who were maced, he had no

 personal knowledge or evidence that any of these situations were actually present

 when any of these witnesses were maced. Moreover, the evidence shows that

 hand-held mace is used as a tool to seek compliance with a dispersal order.

 Defendant has articulated no rational, discernable distinction between hand-held

 mace and mace deployed from chemical agent equipment when being used for

 crowd control purposes. Defendant’s custom or policy of authorizing the use of

 hand-held mace against non-violent protesters with no warning or opportunity to

 13
      The Court excludes plaintiff Ahmad from its evaluation of this claim.
                                                 - 43 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:44
                                                               44ofof49
                                                                      49PageID
                                                                         PageID#:#:425
                                                                                    4748


 comply and in the absence of probable cause or exigent circumstances

 impermissibly circumvents the protections afforded by the Templeton settlement

 agreement and vests individual officers with unfettered discretion to exercise that

 authority in an arbitrary and retaliatory manner in violation of constitutional rights.

        Plaintiffs’ evidence — both video and testimony – shows that officers have

 exercised their discretion in an arbitrary and retaliatory fashion to punish protesters

 for voicing criticism of police or recording police conduct. When all of the

 evidence is considered, plaintiffs have met their burden of showing that they are

 likely to succeed on their claim that defendant has a custom or policy of deploying

 hand held pepper spray against citizens engaged in recording police or in

 expressive activity critical of police in retaliation for the exercise of their first

 amendment rights, in violation of the First, Fourth, and Fourteenth Amendments.

        Plaintiffs have also presented sufficient evidence at this preliminary stage of

 the proceedings that the aforementioned customs or policies of defendant caused

 the violations of plaintiff’s constitutional rights.

        “When a plaintiff has shown a likely violation of his or her First Amendment

 rights, the other requirements for obtaining a preliminary injunction are generally

 deemed to have been satisfied.” Phelps-Roper v. Troutman, 662 F.3d 485, 488

 (8th Cir. 2011). That is because “it is well-settled law that a loss of First

 Amendment freedoms, for even minimal periods of time, unquestionably



                                           - 44 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:45
                                                               45ofof49
                                                                      49PageID
                                                                         PageID#:#:426
                                                                                    4749


 constitutes irreparable injury” and “it is always in the public interest to protect

 constitutional rights.” Phelps-Roper v. Nixon, 545 F.3d 685, 691 (8th Cir. 2008)

 (internal quotation marks and citations omitted), overruled on other grounds,

 Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678 (2012).

        The Court concludes that the remaining factors weigh in favor of issuing

 preliminary injunctive relief. Plaintiffs have shown sufficient irreparable injury in

 the form of the loss of First Amendment freedoms if injunctive relief is not granted

 because protests are ongoing and expected to continue. Likewise, the public

 interest favors the protection of core First Amendment freedoms. See Iowa Right

 to Life Comm. v. Williams, 187 F.3d 963, 970 (8th Cir. 1990). Both defendant and

 the public have a legitimate interest in maintaining order and protecting officer and

 public safety. However, there is no evidence that these interests would be harmed

 if limited injunctive relief is awarded to prevent defendant from declaring unlawful

 assemblies and issuing vague, arbitrary dispersal orders in the absence of force or

 violent activity by protesters, as defendant has no significant interest in enforcing

 unconstitutional customs or policies. Moreover, the injunctive relief with respect

 to the use of chemical agents and retaliatory conduct closely resembles that

 previously agreed to by defendant in Templeton, and there was no argument or

 evidence that such an order has prevented the City from pursuing legitimate law

 enforcement objectives. Neither the public interests nor the interests of the



                                          - 45 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:46
                                                               46ofof49
                                                                      49PageID
                                                                         PageID#:#:427
                                                                                    4750


 defendant favor restricting core constitutional rights of assembly and speech in the

 arbitrary, vague, and retaliatory manner caused by defendant’s customs and

 policies.

         Pursuant to Rule 65(c), Fed. R. Civ. P., the Court “may issue a preliminary

 injunction . . . only if the movant gives security in an amount that the court

 considers proper to pay the costs and damages sustained by any party found to

 have been wrongfully enjoined or restrained.” Plaintiff has asked the court set

 bond in the amount of $100, and defendant did not address the issue of the amount

 of a bond. The Court will grant plaintiffs’ request to set the bond in the amount of

 $100.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs’ motion for preliminary

 injunction [10] is granted and defendant City of St. Louis and its agents, servants,

 employees, and representatives will not enforce any rule, policy, or practice that

 grants law enforcement officials the authority or discretion to:

         1) Declare an unlawful assembly under St. Louis Code of Ords. §15.52.010

 when the persons against whom it would be enforced are engaged in expressive

 activity, unless the persons are acting in concert to pose an imminent threat to use

 force or violence or to violate a criminal law with force or violence;




                                         - 46 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:47
                                                               47ofof49
                                                                      49PageID
                                                                         PageID#:#:428
                                                                                    4751


        2) Declare an unlawful assembly under St. Louis Code of Ords. §15.52.010

 or enforce St. Louis Code of Ords. §17.16.275(A) and (E) for the purpose of

 punishing persons for exercising their constitutional rights to engage in expressive

 activity;

        3) Use chemical agents, including, but not limited to, mace/oleoresin

 capsicum spray or mist/pepper spray/pepper gas, tear gas, skunk, inert smoke,

 pepper pellets, xylyl bromide, and similar substances (collectively “chemical

 agents”), whatever the method of deployment, against any person engaged in

 expressive, non-violent activity in the City of St. Louis, in the absence of probable

 cause to arrest the person and without first issuing clear and unambiguous

 warnings that the person is subject to arrest and such chemical agents will be used

 and providing the person sufficient opportunity to heed the warnings and comply

 with lawful law enforcement commands or as authorized in paragraph 5 below;

        4) Use or threaten to use chemical agents, whatever the method of

 deployment , against any person engaged in expressive, non-violent activity in the

 City of St. Louis, for the purpose of punishing the person for exercising

 constitutional rights; and

        5) Issue orders or use chemical agents, whatever the method of deployment,

 for the purpose of dispersing person(s) engaged in expressive, non-violent activity

 in the City of St. Louis without first: specifying with reasonable particularity the



                                         - 47 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:48
                                                               48ofof49
                                                                      49PageID
                                                                         PageID#:#:429
                                                                                    4752


 area from which dispersal is ordered; issuing audible and unambiguous orders in a

 manner designed to notify all persons within the area that dispersal is required and

 providing sufficient warnings of the consequences of failing to disperse, including,

 where applicable, that chemical agents will be used; providing a sufficient and

 announced amount of time which is proximately related to the issuance of the

 dispersal order in which to heed the warnings and exit the area; and announcing

 and ensuring a means of safe egress from the area that is actually available to all

 person(s);

        Provided, however, that paragraphs (3) and (5) above do not apply to

 situations where persons at the scene present an imminent threat of violence or

 bodily harm to persons or damage to property, or where law enforcement officials

 must defend themselves or other persons or property against imminent threat of

 violence.

        IT IS FURTHER ORDERED that this preliminary injunction becomes

 effective upon plaintiffs’ posting security in the amount of $100 with the Clerk of

 Court, and remains in effect until further order of this Court.




                                         - 48 -
Case:
 Case:4:18-cv-00308-JCH
        4:17-cv-02455-CDPDoc.
                           Doc.
                              #: #:
                                  126-6
                                    57 Filed:
                                        Filed:11/15/17
                                               01/30/20 Page:
                                                         Page:49
                                                               49ofof49
                                                                      49PageID
                                                                         PageID#:#:430
                                                                                    4753


        A separate Preliminary Injunction in accord with this Memorandum and

 Order is entered this date, as is a separate order referring this case to mediation.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE

 Dated this 15th day of November, 2017.




                                          - 49 -
